DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-2, 5-8 in the reply filed on 11/8/22 is acknowledged.  The traversal is on the ground(s) that there is no description in the record which shows that a metal pipe or tube as alleged by the office is flexible according to the present disclosure.  This is not found persuasive because as stated in the MPEP 806.05(h), “A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product, or (3) the product as claimed can be used in a materially different process. The burden is on the Examiner to provide an example, ...”.  Claim 9 recites, “A method of transporting high-pressure fluid through a pipe at a pressure of about 1500 psig or less.”  A metal pipe or tube is another materially different product which can be used in a method of transporting high-pressure fluid through a pipe at a pressure of about 1500 psig or less.  As such, the metal pipe or tube does not need to be flexible in order to transport high-pressure fluid through a pipe at a pressure of about 1500 psig or less.  The office has provided a reason and/or example to justify the restriction.
Claims 3-4 and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/8/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 recite the phrase, “predominant amount,” which renders the claims indefinite because said phrase is not defined in the claim and it is not clear what amount is being claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by either EP2881639 or JP2016-069481.
EP2881639 discloses high-pressure gas transfer hoses (§ [0001]) which contain a gas barrier layer constituted by a EVOH resin composition (§ [0023]-[0025]). This resin composition has a saponification degree between 98-100 mol% (§ [0058]) and an ethylene content of 20-60 mol% (§ [0025]). The hoses are flexible (§ [0194]). A specific layer arrangement includes from the inside to the outside a gas barrier layer, a hydrophobic resin layer, and a reinforcing layer and an adhesive layer may be interposed between those layer (§ [0104], [0109]). The total number of layers can be between 3-15 (§ [0104]). The reinforcing fibers may be contained in a rubber sheet (§ [0115]). The thickness of the complete hose is between 1-50 mm (§ [0121]). An exemplary EVOH barrier layer is 100 microns thick (§ [0105], [0186]).
 JP2016-069481 discloses also high-pressure gas transfer hoses (§ [0001]) which contain a gas barrier layer constituted by an EVOH resin composition (§ [0009]-[0010], [0050]). This resin composition has a saponification degree above 99 mol% (§ [0050]) and an ethylene content of 10-20 mol% (§ [0015]). The hose has some flexibility (§ [0060]). A specific layer arrangement includes from the inside to the outside a gas barrier layer, a hydrophobic resin layer, and a reinforcing layer and an adhesive layer may be interposed between those layer (§ [0059], [0062]). The total number of layers can be between 3-15 (§ [0059]). The rein­forcing fibers may be contained in a rubber sheet (§ [0066]). The thickness of the complete hose is between 1-50 mm (§ [0070]). The thickness of the barrier layer is in the range of claim 8 (§ [0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
December 1, 2022